20-11822-mg          Doc 17       Filed 09/21/20 Entered 09/21/20 15:53:36         Main Document
                                               Pg 1 of 7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:                                                            Chapter 7
         KIDVILLE OPCO, LLC,                                      Case No.: 20-11821 (MG)

                           Debtor.
--------------------------------------------------------------x
In re:                                                            Chapter 7
         KIDVILLE FRANCHISE COMPANY, LLC,                         Case No.: 20-11822 (MG)

                           Debtor.
--------------------------------------------------------------x
In re:                                                            Chapter 7
         KIDVILLE NY, LLC,                                        Case No.: 20-11823 (MG)

                           Debtor.
--------------------------------------------------------------x
In re:                                                            Chapter 7
         KIDVILLE UNION SQUARE, LLC,                              Case No.: 20- 11824 (MG)

                           Debtor.
--------------------------------------------------------------x
In re:                                                            Chapter 7
         KIDVILLE BETHESDA, LLC,                                  Case No.: 20-11825 (MG)

                           Debtor.
--------------------------------------------------------------x
In re:                                                            Chapter 7

        KIDVILLE GARDEN CITY, LLC,                                Case No.: 20-11826 (MG)

                           Debtor.
--------------------------------------------------------------x
In re:                                                            Chapter 7
         KIDVILLE BRENTWOOD, LLC,                                 Case No.: 20-11827 (MG)

                           Debtor.
--------------------------------------------------------------x
In re:                                                            Chapter 7
         KIDVILLE LINCOLN PARK, LLC,                              Case No.: 20-11828 (MG)

                           Debtor.
--------------------------------------------------------------x
20-11822-mg        Doc 17     Filed 09/21/20 Entered 09/21/20 15:53:36               Main Document
                                           Pg 2 of 7



   ORDER AUTHORIZING: (1) PURSUANT TO RULE 1015(b) OF THE FEDERAL
   RULES OF BANKRUPTCY PROCEDURE, THE JOINT ADMINISTRATION OF
   THE CHAPTER 7 CASES, AND (2) THE TRUSTEE TO SERVE A LIMITED LIST
   OF CREDITORS AND OTHER INTERESTED PARTIES WITH THE MOTIONS
    AND/OR APPLICATIONS SUBMITTED TO THIS COURT BY THE TRUSTEE

        Upon the motion dated August 25, 2020 (the “Motion”) of Salvatore LaMonica, as Chapter

7 Trustee (the “Trustee”), of the estates of Kidville Opco, LLC, Kidville Franchise Company,

LLC, Kidville NY, LLC, Kidville Union Square, LLC, Kidville Bethesda, LLC, Kidville Garden

City, LLC, Kidville Brentwood, LLC, and Kidville Lincoln Park, LLC (together, the “Debtors”),

by his proposed counsel, LaMonica Herbst & Maniscalco, LLP, seeking the entry of an order

pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

authorizing (1) pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure, the joint

administration of the above-captioned Chapter 7 cases for procedural purposes only, and (2) the

Trustee to serve a limited list of creditors and other interested parties with the motions and/or

applications submitted to this Court by the Trustee; and the Court having jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and upon the Motion and the proposed Order having been served on all the creditors and

interested parties of the Debtors’ estates; and upon the Affidavit of Service having been filed on

the docket; and no opposition to the Motion having been filed with the Court; and good and

sufficient notice having been given; and it appearing that the relief requested by the Trustee is

reasonable and necessary; and the Court having found and determined that the relief sought in the

Motion is in the best interests of the Debtors, their estates, and creditors, and all parties in interest

and that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefore, it is hereby:
20-11822-mg            Doc 17    Filed 09/21/20 Entered 09/21/20 15:53:36                  Main Document
                                              Pg 3 of 7



          ORDERED, that the Motion is granted; and, it is further

          ORDERED, that the above-captioned Chapter 7 cases are consolidated for procedural

purposes only and shall be jointly administered by the Court; and, it is further

          ORDERED, that nothing contained in this Order shall be deemed or construed as directing

or otherwise effecting the substantive consolidation of any of the above-captioned cases; and, it is

further

          ORDERED, that the caption of the jointly administered cases shall read as follows:

             UNITED STATES BANKRUPTCY COURT
             SOUTHERN DISTRICT OF NEW YORK
             --------------------------------------------------------------x
             In re:                                                            Chapter 7

                 KIDVILLE OPCO, LLC, et al.1,                                  Case No.: 20-11821 (MG)
                                                                               (Jointly Administered)
                                   Debtors.
             --------------------------------------------------------------x

; and, it is further

          ORDERED, that a docket entry shall be made in each of the Debtors’ Chapter 7 cases

substantially as follows:

          An Order has been entered in this case directing the procedural consolidation and joint
          administration of the Chapter 7 cases of Kidville Opco, LLC, Kidville Franchise
          Company, LLC, Kidville NY, LLC, Kidville Union Square, LLC, Kidville Bethesda, LLC,
          Kidville Garden City, LLC, Kidville Brentwood, LLC, and Kidville Lincoln Park, LLC.
          The docket in the Kidville Opco, LLC Case No. 20-11821 (MG) should be consulted for
          all matters affecting these cases.

; and, it is further

          ORDERED, that the Trustee has authority to serve all motions and applications submitted

to the Court on the following limited list of creditors and other interested parties: (i) counsel for


1
        The Debtors are: Kidville Opco, LLC (20-11821), Kidville Franchise Company, LLC (20-11822), Kidville
NY, LLC (20-11823), Kidville Union Square, LLC (20-11824), Kidville Bethesda, LLC (20-11825), Kidville Garden
City, LLC (20-11826), Kidville Brentwood, LLC (20-11827), Kidville Lincoln Park, LLC (20-11828).
20-11822-mg         Doc 17     Filed 09/21/20 Entered 09/21/20 15:53:36             Main Document
                                            Pg 4 of 7



the Debtors; (ii) the Office of the United States Trustee; (iii) all parties that have filed a notice of

appearance in this case; (iv) parties holding secured claims; (v) the Debtors’ twenty (20) largest

creditors; (vi) applicable taxing authorities; and (vii) any party (and its counsel, if any) with whom

the Trustee enters into settlement agreement or any other type of agreement (see annexed Exhibit

1 for the limited notice service list); and, it is further,

        ORDERED, that the Court shall retain jurisdiction to enforce the terms and conditions of

this Order and to determine any and all disputes with service of the motions and/or applications

filed by the Trustee; and, it is further,

        ORDERED, that the Trustee is authorized to do such things, execute such documents and

expend such funds as may be necessary to effectuate the terms and condition of this Order.

IT IS SO ORDERED.

Dated: September 21, 2020
       New York, New York

                                                  _____/s/ Martin Glenn_______
                                                         MARTIN GLENN
                                                  United States Bankruptcy Judge
20-11822-mg   Doc 17     Filed 09/21/20 Entered 09/21/20 15:53:36   Main Document
                                      Pg 5 of 7



                                          EXHIBIT 1


SALVATORE LAMONICA, ESQ.
CHAPTER 7 TRUSTEE

OFFICE OF THE UNITED STATES TRUSTEE
U.S. FEDERAL OFFICE BUILDING
201 VARICK STREET, SUITE 1006
NEW YORK, NY 10014

ELISE S. FREJKA, ESQ.
FREJKA PLLC
420 LEXINGTON AVENUE
SUITE 310
NEW YORK, NY 10170

NOTICE OF APPEARANCE: (as of 9/21/20)

SCOTT J. GOLDSTEIN, ESQ.
LAW OFFICES OF SCOTT J. GOLDSTEIN, LLC
ATTYS FOR MINETTA COFFEE LLC
280 WEST MAIN STREET
DENVILLE, NEW JERSEY 07834

TWENTY LARGEST CREDITORS:

CUSTOMERS BANK                                    960 FRANKLIN REALTY
701 READING AVENUE                                C/O CARLYLE MANAGEMENT CORP.
READING, PA 19611-1280                            PO BOX 803
                                                  KATONAH, NY 10536-0803
DOUGLAS EMMET 1998, LLC
11726 SAN VICENTE BLVD.                           STREET RETAIL INC.
SUITE 225                                         1626 E JEFFERSON STREET
LOS ANGELES, CA 90049-5138                        ATTN: ROBYN SARRAT
                                                  ROCKVILLE, MD 20852-4041
DOUGLAS EMMETT 1998, LLC
1299 OCEAN AVENUE                                 AMERICAN EXPRESS
SUITE 1000                                        PO BOX 1270
LOS ANGELES, CA 90049                             NEWARK, NJ 07101-1270

DOUGLAS EMMETT 1998, LLC                          THE HARTFORD
1299 OCEAN AVENUE                                 PO BOX 660916
SUITE 1000                                        DALLAS, TX 75266-0916
SANTA MONICA, CA 90401-1063
20-11822-mg   Doc 17   Filed 09/21/20 Entered 09/21/20 15:53:36   Main Document
                                    Pg 6 of 7



MELISSA & DOUG
PO BOX 590                                      THERESE MOHAMED
WESTPORT, CT 06881-0590                         336 EAST 86TH STREET
                                                NEW YORK, NY 10028-4615
NEW YORK CITY DEPT OF FINANCE - CRT
66 JOHN STREET                                  SUSIE LIND
ROOM 104                                        111 EAST 75TH STREET
NEW YORK, NY 10038-3735                         NEW YORK, NY 10021-2838

CATHERINE HALPRIN                               LAUREN FOX
105 WEST 13TH ST                                500A EAST 87TH STREET
NEW YORK, NY 10011-7851                         NEW YORK, NY 10128-7650

CATIE MAYER                                     HANNAH COBIN
185 EAST 85TH STREET                            200 EAST 94TH STREET
NEW YORK, NY 10028-2140                         NEW YORK, NY 10128-3903

DENA WIMPFHEIMER                                JOE CARRUBBA
178 EAST 70TH STREET                            105 LEXINGTON AVE
NEW YORK, NY 10021-5116                         NEW YORK, NY 10016-8963

JENNIFER WIDAY                                  KATIE SALTER
14 EAST 68TH STREET                             185 EAST 85TH STREET
NEW YORK, NY 10065-5847                         NEW YORK, NY 10028-2140

MONA HAROON                                     KEARA TANELLA
240 E 76TH STREET                               445 E 86TH STREET
NEW YORK, NY 10021-2941                         NEW YORK, NY 10028-6433
PAOLA DVORETSKAYA
152 EAST 84TH STREET                            SANDY SAUNDERS
NEW YORK, NY 10028-2025                         239 EAST 79TH STREET
                                                NEW YORK, NY 10075-0810
RACHEL KIRSCHNER
245 EAST 87TH STREET, 6A                        STEPHANIE KAGY
NEW YORK, NY 10128-3244                         129 EAST 82ND STREET
                                                NEW YORK, NY 10028-0836
STEPHANIE FAGENSON
535 EAST 86TH STREET
NEW YORK, NY 10028-7533

TAXING AUTHORITIES:

INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346
PHILADELPHIA, PA 19101-7346
20-11822-mg   Doc 17   Filed 09/21/20 Entered 09/21/20 15:53:36   Main Document
                                    Pg 7 of 7



JOHN CAHILL, ESQ.
REGIONAL COUNCIL FOR NY/NJ
U. S. DEPARTMENT OF HOUSING & URBAN DEVELOPMENT
26 FEDERAL PLAZA, ROOM 3500
NEW YORK, NY 10278

NYC DEPARTMENT OF FINANCE
66 JOHN STREET
2ND FLOOR, ROOM 104
NEW YORK, NY 10038

NYS UNEMPLOYMENT INSURANCE FUND
P.O. BOX 551
ALBANY, NY 12201

NYS DEPARTMENT OF TAXATION & FINANCE
BANKRUPTCY/SPECIAL PROCEDURES SECTION
P.O. BOX 5300
ALBANY, NY 12205-5300

PARKING VIOLATIONS BUREAU
210 JORALEMON AVENUE
BROOKLYN, NY 11201

ROBERT ROBERTS
OFFICE OF SITE REMEDIATION ENFORCEMENT
OFFICE OF ENFORCEMENT AND COMPLIANCE ASSURANCE
U.S. ENVIRONMENTAL PROTECTION AGENCY
1200 PENNSYLVANIA AVENUE, N.W, M/C 2272A
WASHINGTON, DC 20004-2004

U.S. DEPT. OF HEALTH & HUMAN SERVICES
OFFICE OF THE GENERAL COUNSEL
26 FEDERAL PLAZA, ROOM 3908
NEW YORK, NY 10278
U.S. SECURITIES & EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE
BROOKFIELD PLACE
200 VESEY STREET, SUITE 400
NEW YORK, NY 10281-1022

UNITED STATES’ ATTORNEY’S OFFICE
SOUTHERN DISTRICT OF NEW YORK
ATTN: TAX & BANKRUPTCY UNIT
86 CHAMBERS STREET, THIRD FLOOR
NEW YORK, NY 10007
